PER CURIAM.
The appellant in the District Court under Title VII of the Revenue Act of 1936, 7 U.S.C.A. §§ 623 note, 644 et seq., sought refund of floor stock taxes which it paid to the Government in 1933 and 1934, In Cotan Corporation v. Commissioner, 147 F.2d 509, we passed upon the correlative question of the taxpayer’s windfall tax liability under Title III of the same Act, on processing tax reimbursements made to it by its vendors. In this matter the District Court was of the opinion that the appellant had failed to sustain the burden cast upon it of showing that it had absorbed the tax in question. A careful examination of the record shows ample support for that conclusion.
Affirmed.